Citation Nr: 0410226	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  95-26 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a low back 
injury.  

2.  Entitlement to a rating in excess of 20 percent for residuals 
of a fracture of the right tibia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from June 1954 to June 1957.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veteran's Affairs 
(VA) Regional Office (RO) in Newark, New Jersey, and St. 
Petersburg, Florida.  The veteran currently resides within the 
jurisdiction of the RO in St. Petersburg, Florida.  The issues on 
appeal are entitlement to service connection for residuals of a 
back injury and entitlement to a rating in excess of 20 percent 
for residuals of a fracture of the right tibia.  

The veteran has provided testimony at personal hearings at the RO 
in November 1995 and June 1999.  In November 2003, he testified at 
a personal hearing before the undersigned Veterans Law Judge.  

At the recent hearing in November 2003, the veteran raised the 
issues of entitlement to service connection for cervical spine 
disorders, on a direct basis and as secondary to service-connected 
disorders.  He also raised the secondary issue as to his claim for 
a low back disorder.  As these issues have not been developed or 
certified for appellate consideration, they are referred to the RO 
for such further action as is deemed appropriate.  

The appeal on this issue is REMANDED to the RO via the Veterans 
Benefits Administration Appeals Management Center (VBA AMC) in 
Washington, D.C.  VA will notify you if further action is required 
on your part.  



REMAND

The veteran reports increased symptomatology related to his 
service-connected right lower extremity disorder, to include 
numbness and swelling.  He points out that he is wheelchair bound 
due to this condition.  

Additionally, he contends that he has spinal disorders that are 
secondary to an inservice fall and that back problems have 
continued since service.  Postservice records include medical 
history from 1959 to 1986, and from 1994 to 1999, which include a 
statement from a private physician that the veteran had been 
treated for back and shoulder problems and that his back problem 
was "related to a fall when [he was] in [the] military service 
back in 1956."  The record reflects that current low back 
diagnosis is degenerative disc disease (DDD) of the lumbar spine.  

VA's duty to assist the veteran includes obtaining a thorough and 
contemporaneous examination in order to determine the nature and 
extent of the veteran's disability.  38 C.F.R. § 3.159(c)(4) 
(2003).

Accordingly, this case is REMANDED for further development:  

1.  The VBA AMC should furnish the veteran with the appropriate 
release of information forms, if applicable, to obtain copies of 
any more recent private and VA medical records pertaining to the 
veteran's right lower extremity disability or his spine for 
association with the claims folder.  

2.  The VBA AMC should arrange for a VA orthopedica examination to 
determine the nature and severity of all disabilities of the 
spine, cervical and lumbar, as well the residuals of a fractured 
right tibia.  All indicated testing should be conducted.  The 
claims file and a separate copy of this remand must be made 
available to and reviewed by the examiner(s) prior and pursuant to 
conduction of the examination(s).  The examiner(s) must annotate 
the examination report(s) that the claims file was in fact made 
available for review in conjunction with the examination(s).  All 
testing deemed necessary should be performed.  All findings should 
be reported in detail.

The examiner(s) should be should specifically address whether it 
is at least as likely or not that any current back disability, 
cervical or lumbar, is etiologically related to the veteran's 
inservice injury in 1956 or otherwise etiologically related to 
some other incident in service.  The rationale for the opinion 
expressed must also be provided.

The examiner(s) is also asked to comment on what is the causal or 
contributory relationship, if any, between the veteran's service-
connected right lower extremity disability and any current low 
back or cervical spine; and what impaction, aggravation or other 
interaction has taken place, if any, between the right leg 
disability and the low back or cervical spine problems, from the 
time of the initial fracture of the right leg to present, 
considering both the provisions of 38 C.F.R. § 3.310 and the 
tenets of the case of Allen v. Brown, 7 Vet. App. 439 (1995).  The 
examiner should provide the opinions in writing with detailed 
annotations to the pertinent evidence of record.

Additionally, as to the already service-connected right leg 
disability, the examiner should record pertinent medical 
complaints, symptoms, and clinical findings, including 
specifically active and passive range of motion, and comment on 
the degree of instability in the right knee.  He/she should also 
comment on the functional limitations, if any, caused by the 
veteran's service-connected residuals of a fractured right tibia 
in light of the provisions of 38 C.F.R. §§ 4.40, 4.45.  It is 
requested that the examiner provide explicit responses to the 
following question:  

(a)  Does the service-connected disability involve only the joint 
structure, or does it also involve the muscles and nerves?  

(b)  Does the service-connected disorder cause weakened movement, 
excess fatigability, and incoordination, and if so, can the 
examiner comment on the severity of these manifestations on the 
ability of the appellant to perform average employment in a civil 
occupation?  If the severity of these manifestations can not be 
quantified, the examiners so indicate.  

(c)  With respect to the subjective complaints of pain, the 
examiner is requested to specifically comment on whether pain is 
visibly manifested on movement of the joints, the presence and 
degree of, or absence of, muscle atrophy attributable to the 
service-connected disability, the presence or absence of changes 
in condition of the skin indicative of disuse due to the service-
connected disability, or the presence or absence of any other 
objective manifestation that would demonstrate disuse or 
functional impairment due to pain attributable to the service-
connected disability.  

3.  After undertaking any development deemed essential in addition 
to that specified above, the VBA AMC should readjudicate the 
issues as listed on appeal.  If any of the benefits requested 
remain denied, the VBA AMC should issue a supplemental statement 
of the case (SSOC) addressing such issues.  The SSOC must contain 
notice of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and all applicable law and 
regulations pertaining to the issues currently on appeal.  

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, the 
veteran is hereby notified that failure without good cause shown 
to report for any scheduled VA examination(s) may adversely affect 
the outcome of his claim for service connection.  38 C.F.R. § 
3.655 (2003).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





